 

Exhibit 10.3

Execution Version

[g201508101525405621847.jpg]

 

June 15, 2015

Rex Energy Corporation

366 Walker Drive

State College, Pennsylvania 16801

Attention:

 

Mr. Thomas Rajan

 

 

Chief Financial Officer

 

Re:

Amended and Restated Credit Agreement dated as of March 27, 2013 among Rex
Energy Corporation, a Delaware corporation (the “Borrower”), Royal Bank of
Canada, as Administrative Agent, and the Lenders and other agents party thereto
(as heretofore amended, modified or supplemented, the “Credit Agreement”).

Dear Mr. Rajan:

This letter relates to the Credit Agreement.  Each capitalized term not defined
herein shall have the meaning assigned such term in the Credit Agreement.  All
references to sections in this letter shall be to sections of the Credit
Agreement unless otherwise indicated.

The Borrower owns 60% of the aggregate issued and outstanding Equity Interests
of Water Solutions Holdings, LLC (such ownership, the “WSH Equity
Interests”).  The Borrower has notified the Administrative Agent and the Lenders
that it intends to dispose of the WSH Equity Interests pursuant to that certain
Membership Interest Purchase Agreement, by and between Rex Energy Corporation
and Sand Hills Management, LLC, as sellers, and American Industrial Water, LLC,
as Purchaser, which is currently being negotiated (such disposition, the
“Subject Disposition”).  The Subject Disposition is not permitted pursuant to
the terms of Section 9.12.  Therefore, the Borrower has requested that the
Lenders waive, and the Lenders do hereby waive, Section 9.12 as it relates to
the Subject Disposition; provided that the Subject Disposition occurs on or
before August 31, 2015.  

The Borrower hereby expressly (a) acknowledges the terms of this letter, (b)
represents and warrants to the Lenders that as of the date hereof, after giving
effect to the terms of this letter, that (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct on the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct as of such earlier date), and (ii)
no Default has occurred and is continuing, and (c) affirms its obligations under
the Credit Agreement and the other Loan Documents to which it is a party.

Except as expressly waived herein, all covenants, obligations and agreements of
the Borrower contained in the Credit Agreement and the other Loan Documents
shall remain in full force

 

--------------------------------------------------------------------------------

June 15, 2015

Rex Energy Corporation

Page 2

 

 

 

and effect in accordance with their terms.  Without limitation of the foregoing,
the foregoing waiver is hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, any other term
or condition of the Credit Agreement, any other Loan Document or any of the
documents referred to therein, (b) except as expressly set forth herein,
prejudice any right or rights which the Administrative Agent or the Lenders may
now have or may have in the future under or in connection with the Credit
Agreement, any other Loan Document or any of the documents referred to therein
or (c) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, the other Loan
Documents, or any other contract or instrument. Granting the waiver set forth
herein does not and should not be construed to be an assurance or promise that
waivers will be granted in the future.

This letter shall be governed by, and construed in accordance with, the laws of
the State of Texas.

This letter is a “Loan Document” as defined and described in the Credit
Agreement and all of the terms and provisions of the Credit Agreement relating
to Loan Documents shall apply hereto.

This letter may be executed by one or more of the parties hereto in any number
of separate counterparts, and all of such counterparts taken together shall be
deemed to constitute one and the same instrument.  Delivery of this letter by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

The terms of this letter (including the waiver contained herein) shall not
become effective until the Administrative Agent receives counterparts of this
letter executed by the Borrower, the Administrative Agent and all of the
Majority Lenders.

This letter, the Credit Agreement and the other Loan Documents executed in
connection herewith and therewith represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous, or
SUBSEQUENT oral agreements of the parties.  There are no UNWRITTEN oral
agreements among the parties.

If the foregoing correctly states your understanding with respect to the matters
stated in this letter, please acknowledge by signing in the space provided
below.

[Signature Pages Follow]

 



 

--------------------------------------------------------------------------------

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Susan Khokher

 

 

 

Name:

Susan Khokher

 

 

 

Title:

Manager, Agency

 

 

 




Waiver Letter

Signature Page

 

--------------------------------------------------------------------------------

 

 

Accepted and Agreed to as of

the date first written above by:

 

 

BORROWER:

 

REX ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas Rajan

 

 

 

 

Thomas Rajan

 

 

 

 

Chief Financial Officer

 

 






Waiver Letter

Signature Page

--------------------------------------------------------------------------------

 

 


LENDERS:

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

 

 

Name:

Don J. McKinnerney

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ George E. McKean

 

 

 

Name:

George E. McKean

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

 

By:

/s/ Shannon Juhan

 

 

 

Name:

Shannon Juhan

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

 

 

Name:

James V. Ducote

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Suzanne Ridenhour

 

 

 

Name:

Suzanne Ridenhour

 

 

 

Title:

Director

 

 






Waiver Letter

Signature Page

--------------------------------------------------------------------------------

 

 

 

 

MUFG UNION BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Lara Francis

 

 

 

Name:

Lara Francis

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ Kristen N. Oswald

 

 

 

Name:

Kristen N. Oswald

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

M&T BANK

 

 

 

 

 

 

 

 

By:

/s/ Christopher P. Kania

 

 

 

Name:

Christopher P. Kania

 

 

 

Title:

Admin V.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/ John C. Springer

 

 

 

Name:

John C. Springer

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

THE HUNTINGTON NATIONAL BANK

 

 

 

 

 

 

 

 

By:

/s/ Stephen Hoffman

 

 

 

Name:

Stephen Hoffman

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

ONEWEST BANK N.A.

 

 

 

 

 

 

 

 

By:

/s/ Whitney Randolph

 

 

 

Name:

Whitney Randolph

 

 

 

Title:

Senior Vice President

 

 

Waiver Letter

Signature Page